PER CURIAM.
We have for review on conflict cer-tiorari a decision of the District Court of Appeal, Second District, in Mander v. Concreform Company, Inc., 206 So.2d 662. This case presents the same issue which was decided in Stone v. Jeffres, Fla., 208 So.2d 827, wherein we held attorneys’ fees bear interest from the date of the award thereof by a Deputy Commissioner of the Florida Industrial Commission, unless the award is reversed on review or appeal.
Accordingly, the decision below is quashed and the cause remanded for entry of a judgment in accordance herewith.
It is so ordered.
CALDWELL, C. J., ROBERTS, DREW, THORNAL, ERVIN and ADAMS, JJ., and SPECTOR, District Court Judge, concur.